FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In re: RAINTREE HEALTHCARE               
CORP.,
                         Debtor.

                                               No. 03-17195
SUNCREST HEALTHCARE CENTER
LLC,                                            D.C. No.
                                             CV-03-00238-ROS
                       Appellee,
                                                OPINION
              v.
OMEGA HEALTHCARE INVESTORS,
INC.,
                      Appellant.
                                         
        Appeal from the United States District Court
                 for the District of Arizona
         Roslyn O. Silver, District Judge, Presiding

                  Argued and Submitted
       September 12, 2005—San Francisco, California

                   Filed December 14, 2005

       Before: Betty B. Fletcher, John R. Gibson,* and
              Marsha S. Berzon, Circuit Judges.

                   Opinion by Judge Gibson




  *The Honorable John R. Gibson, Senior Circuit Judge, United States
Court of Appeals for the Eighth Circuit, sitting by designation.

                              16349
16352            IN RE: RAINTREE HEALTHCARE CORP.




                              COUNSEL

Jared G. Parker, John C. Hendricks, and Sarah L. Barnes,
Stinson Morrison Hecker L.L.P., Phoenix, Arizona, for the
appellant.

Scott F. Gibson, Gibson, Ferrin, & Riggs, PLC, Mesa, Ari-
zona, for the appellee.


                               OPINION

GIBSON, Senior Circuit Judge:

   Omega Healthcare Investors appeals the district court’s
judgment in favor of Suncrest Healthcare Center. The district
court reversed the bankruptcy court’s entry of summary judg-
ment in an adversary proceeding brought by Omega to
recover Medicare overpayments for cost reimbursements. The
district court erred as a matter of law in its interpretation of
a written agreement between the principals, and we reverse.

                                     I.

   Before February 29, 2000, RainTree Healthcare Corpora-
tion leased and operated a nursing home in Phoenix. On Feb-
ruary 28, RainTree entered into a Transfer Agreement with
Suncrest to transfer operation of the facility and Suncrest
began leasing the premises that same day.1 RainTree filed for
  1
   The parties and the courts below provide different chronologies as to
the lease, Transfer Agreement, and bankruptcy filing. The governing doc-
uments are undisputed and their language is clear. Suncrest signed its lease
                 IN RE: RAINTREE HEALTHCARE CORP.                  16353
bankruptcy on February 29. Eight months later, Omega
became the owner of the property in RainTree’s bankruptcy
estate pursuant to a settlement approved by the bankruptcy
court. Thus, while Omega is now the real party-in-interest
seeking to recover the funds, RainTree is the debtor whose
rights and liabilities are at issue.

   A nursing home facility must enter into a provider agree-
ment and obtain a Medicare provider number in order to be
reimbursed for care given to Medicare patients. RainTree held
provider number 03-5205 for the facility at issue. When Rain-
Tree transferred operation of the nursing home facility to Sun-
crest, Suncrest accepted the automatic assignment of that
provider number by operation of law. See 42 C.F.R.
§ 489.18(a)(4), (c) (2000). If Suncrest instead had chosen to
apply for a new number, the nursing home could not have par-
ticipated in the Medicare program while its application was
pending. At the time of the transfer in late February, RainTree
had outstanding requests for Medicare cost reimbursements.

   On or around August 24, 2000, the federal government
deposited $184,515.89 in Suncrest’s account as the owner of
Medicare provider number 03-5205. The deposit represented
reimbursement for Medicare payments owed for services ren-
dered in 1998. Although Suncrest held the provider number
at the time of the deposit, RainTree had provided the services
and was the holder in 1998 of the provider number as the
operator of the facility. When Omega became the owner of
RainTree’s bankruptcy estate, it filed this adversary proceed-

for the premises on February 27, but the term of the lease began on Febru-
ary 28. RainTree (through its subsidiary SunQuest SPC, Inc.) and Suncrest
(through its sole corporate member American Healthcare Associates, Inc.)
agreed to transfer the nursing home facility operations at 11:59 p.m. Cen-
tral Standard Time on February 28 and RainTree was to terminate its lease
simultaneously with the execution of the Transfer Agreement (which was
signed on February 29). RainTree filed its bankruptcy petition on February
29 at 7:20 p.m.
16354          IN RE: RAINTREE HEALTHCARE CORP.
ing in bankruptcy court demanding that Suncrest turn over the
funds. On June 24, 2002, the bankruptcy court heard argu-
ment and issued an oral ruling in favor of Omega on its
motion for summary judgment. Suncrest appealed the ruling
to the district court and, on October 15, 2003, the district
court reversed the judgment and remanded for entry of judg-
ment for Suncrest. Omega appeals the judgment.

                                II.

   We review de novo the district court’s judgment in the
appeal from the bankruptcy court, and apply the same de novo
standard of review the district court used to review the bank-
ruptcy court’s summary judgment. Neilson v. United States
(In re Olshan), 356 F.3d 1078, 1083 (9th Cir. 2004). Sum-
mary judgment is to be granted if the pleadings and support-
ing documents, viewed in the light most favorable to the non-
moving party, show that there is no genuine issue as to a
material fact and the moving party is entitled to judgment as
a matter of law. FED. R. CIV. P. 56(c).

   This case involves a single issue. The question is whether
RainTree or Suncrest was entitled to the Medicare reimburse-
ment funds on February 29, 2000, the day RainTree filed for
bankruptcy. See Taylor v. Freeland & Kronz, 503 U.S. 638,
642 (1992) (“When a debtor files a bankruptcy petition, all of
his property becomes property of a bankruptcy estate.”). The
answer is dependent upon this Court’s interpretation of the
relevant Medicare statute and of the intent of the parties as
reflected in the Transfer Agreement. Although this is a case
arising in bankruptcy, the only relevant Bankruptcy Code pro-
vision is not dispositive.

  [1] Omega claimed that RainTree’s bankruptcy estate was
entitled to the Medicare payment under 11 U.S.C. § 541(a)
(2000),2 which describes what comprises property of the
  2
    The 2005 amendments to the Bankruptcy Code are not applicable to
this case.
               IN RE: RAINTREE HEALTHCARE CORP.            16355
bankruptcy estate. As the bankruptcy court stated, “Under
§ 541(a) . . . , when a debtor files [for] bankruptcy[,] all its
property becomes property of a bankruptcy estate. . . . The
scope of the [section] is broad and includes all tangible or
intangible property. . . . [C]ontingent interests are even prop-
erty of the estate.” However, the statute “merely defines what
interests of the debtor are transferred to the estate. It does not
address the threshold questions of the existence and scope of
the debtor’s interest in a given asset. . . . [W]e resolve these
questions by reference to nonbankruptcy law.” California v.
Farmers Markets, Inc., 792 F.2d 1400, 1402 (9th Cir. 1986).
In this case, questions as to the existence and scope of Rain-
Tree’s interest in the Medicare payment are resolved by fed-
eral Medicare and state contract law.

   Both the bankruptcy and district courts relied on a Fifth
Circuit case in reaching opposite legal conclusions regarding
the impact of federal Medicare law. In United States v. Ver-
non Home Health, Inc., 21 F.3d 693 (5th Cir. 1994), the gov-
ernment brought an action against the purchaser of a
Medicare provider’s assets seeking repayment of overpaid
Medicare cost reimbursements. The company, Vernon II, had
purchased the assets of its predecessor (Vernon I), which had
received the Medicare overpayments. However, because Ver-
non II had assumed the Medicare provider number from Ver-
non I when the former took over operations of the home
health care agency, the district court entered judgment finding
Vernon II jointly and severally liable with Vernon I for over-
payments. Id. at 694.

   On appeal, Vernon II argued that it could not be held liable
for the overpayments because it assumed no liabilities under
the terms of the purchase agreement with Vernon I and Texas
state law therefore shielded it from liability. The Fifth Circuit
affirmed, holding that the rights of the United States arising
under the Medicare program were determined by federal law,
which preempted state corporate law. Id. at 696. In reaching
that conclusion, the court relied on the same regulatory and
16356          IN RE: RAINTREE HEALTHCARE CORP.
statutory provisions at issue in this case. The controlling regu-
lation is 42 C.F.R. § 489.18 (2000). It provides: “The lease of
all or part of a provider facility constitutes change of owner-
ship of the leased portion.” § 489.18(a)(4).

  “When there is a change of ownership as specified in para-
graph (a) of this section, the existing provider agreement will
automatically be assigned to the new owner.” § 489.18(c).

   “An assigned agreement is subject to all applicable statutes
and regulations and to the terms and conditions under which
it was originally issued. . . .” § 489.18(d).

   [2] The cumulative effect of these subsections is that Sun-
crest’s lease of the nursing home facility and assumption of
the Medicare provider agreement made Suncrest subject to the
same statutory and regulatory conditions as RainTree had
been. These conditions include provisions for adjustments for
over- and underpayments. 42 U.S.C. § 1395g(a) (2000). The
relevant language states:

    The Secretary shall periodically determine the
    amount which should be paid under this part to each
    provider of services with respect to the services fur-
    nished by it, and the provider of services shall be
    paid . . . the amounts so determined, with necessary
    adjustments on account of previously made overpay-
    ments or underpayments . . . .

   In Vernon, the government interpreted the regulation and
statute to mean that the assignee of a provider agreement is
responsible to satisfy overpayments the government had made
to the assignor. The Fifth Circuit described the government’s
interpretation as “eminently reasonable,” 21 F.3d at 696, and
concluded that Vernon II could have avoided liability had it
applied for its own provider number instead of assuming the
one held by Vernon I. Taking over the number allowed Ver-
non II to provide continuous service to and be reimbursed for
                IN RE: RAINTREE HEALTHCARE CORP.                 16357
Medicare patients without waiting for approval of its applica-
tion. Id.

   The district court in the present case concluded that entitle-
ment to reimbursement for underpayments automatically
transfers with the provider number just as liabilities for over-
payments transferred in Vernon. The district court rejected
RainTree’s argument that Vernon is limited to cases where the
government is bringing an action for reimbursement and held
that the government “need not be a party to the action for the
liability to exist.” The district court provided no case citation
or explanation for its conclusion.

   The facts in the instant case are distinct from those in Ver-
non in significant ways. This case represents a dispute
between private parties over entitlement to money that the
government paid because it had previously underpaid a pro-
vider. The government is not a party to this case and thus
takes no position. In contrast, Vernon involved a direct dis-
pute between the government and Vernon II, where Vernon
II had assumed the Medicare provider number in an asset-
only purchase in which Vernon II took on no liabilities. The
government advanced a policy argument that suggested a quid
pro quo for Vernon II’s assumption of the Medicare provider
number. Vernon II was able to receive Medicare payments
immediately upon starting its operations because it assumed
an already-approved provider number, but in return it bore the
risk that it would have to share in the liability for overpayments.3
  3
    A very good description of the statutory and regulatory framework of
Medicare reimbursements is contained in Sims v. United States Depart-
ment of Health & Human Services (In re TLC Hospitals, Inc.), 224 F.3d
1008 (9th Cir. 2000). The following passage provides some context for
this case:
     The Medicare statute specifies an accelerated payment system to
     ensure that providers are paid promptly. Under this system, a
     Medicare provider . . . receives periodic payments for its services
     on an estimated basis prior to an audit which determines the pre-
     cise amount of reimbursement due to the provider. 42 U.S.C.
     § 1395g; . . . Consequently, underpayments and overpayments
     are an expected and inevitable result of this payment system.
Id. at 1011-12 (citation omitted).
16358          IN RE: RAINTREE HEALTHCARE CORP.
   [3] Although not mentioned by the bankruptcy or district
courts or by either party, the district court order in Vernon (as
affirmed by the Fifth Circuit) held Vernon I and Vernon II
jointly and severally liable for the overpayment. Id. at 694.
The case’s noteworthy holding is that Vernon II, the successor
entity that did not provide the home health care services for
which Medicare overpaid, was liable for the overpayment.
However, Vernon I, the entity that provided the services and
received the overpayment was also held to be liable for repay-
ment. If we apply that analysis to this case, it follows that
both RainTree and Suncrest would be entitled to the Medicare
funds. Viewed in that light, it is clear that Medicare laws do
not define the scope and existence of RainTree’s contractual
interest, if any, in the Medicare payment. Instead, state con-
tract law must provide the substantive answer.

   [4] Under 42 C.F.R. § 489.18, Suncrest automatically
became the holder of RainTree’s Medicare provider number
when it began leasing the nursing home facility. Omega
argues that the fact of the assignment is not critical because
RainTree’s right to the Medicare funds is not dependent upon
ownership of the provider number. Instead, Omega asserts
that RainTree’s interest in the unpaid Medicare funds was
transferred to the bankruptcy estate because the funds were
owed to the estate upon its creation. The bankruptcy statute
supports Omega’s argument. “[P]ost-petition revenues belong
to the estate to the extent they are based on pre-petition ser-
vices or agreements.” Cusano v. Klein, 264 F.3d 936, 945 (9th
Cir. 2001) (interpreting 11 U.S.C. § 541(a)(1), (6)). The Med-
icare payment at issue is for services RainTree rendered in
1998, well before its 2000 bankruptcy filing.

   The bankruptcy court held that the Medicare regulations
and statutes are not controlling and looked to Arizona contract
law to determine the existence and scope of RainTree’s inter-
est in the Medicare funds as set forth in the Transfer Agree-
ment. The district court, after holding that federal law entitles
Suncrest to the funds, concluded that the Transfer Agreement
              IN RE: RAINTREE HEALTHCARE CORP.           16359
does not explicitly transfer those assets back to RainTree. The
district court agreed that the parties could have contracted to
transfer any Medicare reimbursement funds from Suncrest to
RainTree, but the court did not read the Transfer Agreement
to contain such a provision.

  [5] We conclude that the bankruptcy court correctly inter-
preted the written agreement. The Transfer Agreement pro-
vides:

    Subsequent to the Effective Date, [Suncrest] shall
    allow [RainTree] and its agents and representatives
    to have reasonable access to (upon reasonable prior
    notice and during normal business hours), and to
    make copies of, the books and records and support-
    ing material of the Facility relating to the period
    prior to and including the Effective Date, to the
    extent reasonably necessary to enable [RainTree] to
    . . . verify accounts receivable collections due [Rain-
    Tree] and for reimbursement purposes for the cost
    reporting periods prior to and including the Effective
    Date.

RainTree also retained liability “for any and all debts owed to
any third person or entity arising from the operations at the
Facility prior to the Transfer Date.” Applying Arizona law (as
the Transfer Agreement designates as controlling), the bank-
ruptcy court correctly determined that it was obligated to
enforce the contract in accordance with the parties’ intent.
Taylor v. State Farm Mut. Auto. Ins. Co., 854 P.2d 1134,
1138 (Ariz. 1993) (en banc). The Arizona Supreme Court has
held that intent is not limited to words in the contract but is
also to be gleaned from the surrounding circumstances, such
as “negotiation, prior understandings, subsequent conduct and
the like.” Darner Motor Sales, Inc. v. Universal Underwriters
Ins. Co., 682 P.2d 388, 398 (Ariz. 1984) (en banc). Courts are
to determine what the parties’ intentions were at the time they
entered into the agreement, taking into account any agreed-
16360          IN RE: RAINTREE HEALTHCARE CORP.
upon special meaning the parties may have given to particular
words in the contract. Taylor, 854 P.2d at 1139.

  The bankruptcy court concluded that the parties’ intent was
sufficiently expressed in the terms of the Transfer Agreement.
The bankruptcy court stated:

    [Omega’s] analysis appears supported by the agree-
    ment, where the parties specified which assets and
    record[s] would be turned over to the transferee.
    There’s no indication [RainTree] intended transfer of
    entitlements to underpayments incurred prior to the
    effective date. Further, the fact that [RainTree] was
    entitled under the agreement to subsequently access
    records to file or defend cost reports, to verify
    accounts receivable collections, and for reimburse-
    ment purposes of cost [reporting] periods prior to
    and including the effective date, leads to only one
    reasonable interpretation, I believe. That is that the
    right to collect underpayments was retained by the
    selling party. Since [Suncrest] offered nothing to
    contradict this understanding, I believe that [Rain-
    Tree is] entitled to summary judgment.

   The bankruptcy court also noted that its conclusion that
RainTree was entitled to the payment “is buttressed by the
fact that the agreement provided [RainTree] will remain liable
for all debts to any third person or entity arising from the
operations of the facility prior to the termination date.”

   [6] The bankruptcy court put into context the reason for the
access to records provision and pointed out its symmetry with
the liability provision. In other words, it is reasonable for the
parties to have agreed that RainTree would be entitled to
Medicare reimbursements for payments dating back to its
operation of the facility because RainTree was obligated by
the Transfer Agreement to satisfy any shortfall that Medicare
                 IN RE: RAINTREE HEALTHCARE CORP.                 16361
may have assessed related to that time.4 Moreover, Suncrest’s
ability to assume the ongoing operation of an established
nursing home facility with a Medicare provider agreement in
place was certainly adequate consideration for an agreement
that RainTree would be entitled to any potential Medicare
cost reimbursements dating back to RainTree’s operation of
the facility.

    As counsel agreed at oral argument, the phrase “cost report-
ing period” is peculiar to the Medicare reimbursement system.
See, e.g., 42 C.F.R. § 413.24(f)(1) (2000) (“A provider that
. . . experiences a change of ownership must file a cost report
for that period under the program beginning with the first day
not included in a previous cost reporting period and ending
with the effective date of termination of its provider agree-
ment or change of ownership.”). The Transfer Agreement
guaranteed RainTree access to records “for reimbursement
purposes for the cost reporting periods prior to and including
the [date of the transfer].” The bankruptcy court’s conclusion
is thus further supported by the parties’ use of the phrase
“cost reporting period,” which is probative of their intention
with respect to Medicare over- and underpayments.

   [7] As in the bankruptcy court, Suncrest has offered no
contrary contract interpretation on appeal. It advances no
argument to suggest that further evidence is necessary and
appropriate as to the intention of the parties or that additional
documents comprise the agreement between the parties.
Rather, Suncrest simply denies that the quoted provisions of
the Transfer Agreement mean what the bankruptcy court said
they mean. The bankruptcy court correctly interpreted the
contract and relied upon that interpretation to determine that
  4
    At oral argument, Suncrest’s counsel was asked about the hypothetical
situation in which Medicare had overpaid RainTree and collected that
overpayment from Suncrest. Counsel conceded that, had RainTree not
filed for bankruptcy, Suncrest would have tried to collect that amount
from RainTree as an obligation under the Transfer Agreement.
16362          IN RE: RAINTREE HEALTHCARE CORP.
RainTree retained full interest in the Medicare reimbursement
funds, and the funds therefore are property of the bankruptcy
estate.

   [8] We reverse the district court judgment and direct that
the bankruptcy court order be reinstated, and we remand the
case to the district court for its ruling on Omega’s motions for
attorneys’ fees and prejudgment interest.

  Judgment REVERSED and REMANDED.